Broyles, C. J.
1. It is well settled by repeated decisions of the Supreme Court and of this court that evidence of a confession, freely and voluntarily made by the defendant, is direct evidence of the highest character, and, when corroborated by proof of the corpus delicti, is sufficient to authorize his conviction.
2. Under the foregoing ruling and the facts of this case, the verdict finding the defendant guilty of possessing whisky was amply authorized, and the overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.